FILED
                             NOT FOR PUBLICATION                            MAY 19 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


XUNZE LI,                                        No. 12-71757

               Petitioner,                       Agency No. A089-901-259

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Xunze Li, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings, applying the standards

governing adverse credibility determinations created by the REAL ID Act.

Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010). We deny in part and

dismiss in part the petition for review.

      With respect to past persecution, substantial evidence supports the BIA’s

adverse credibility determination based on the inconsistency between Li’s

statements and his corroborating evidence regarding when Li became involved in

Christianity. See id. at 1048 (adverse credibility determination was reasonable

under the “totality of the circumstances”). Li’s explanations do not compel a

contrary result. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). We do not

consider Li’s challenges to the IJ’s corroboration finding or to the IJ’s denial of

past persecution on the merits, because the BIA did not adopt them. See Santos-

Lemus v. Mukasey, 542 F.3d 738, 742 (9th Cir. 2008). Because Li did not establish

past persecution, he is not entitled to a rebuttable presumption of a well-founded

fear of persecution. See 8 C.F.R. § 1208.13(b)(1).

      With respect to Li’s fear of future persecution, substantial evidence supports

the BIA’s determination that, in the absence of credible testimony regarding past

events, Li failed to demonstrate a reasonable possibility that he would be singled


                                           2                                    12-71757
out for persecution as a Christian, see Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th

Cir. 2003); Wakkary v. Holder, 558 F.3d 1049, 1060 (9th Cir. 2009) (petitioner

must show “he will be singled out individually for persecution if removed”)

(internal quotation marks and citation omitted), or that there is a pattern or practice

of persecution of Christian house church members in China, see Wakkary, 558
F.3d at 1060-62 (record did not compel a finding of a pattern or practice of

persecution). We lack jurisdiction to consider Li’s disfavored group claim because

he did not raise it to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.

2004). Thus, Li’s asylum claim fails.

      Because Li failed to establish eligibility for asylum, he necessarily failed to

satisfy the more stringent standard for withholding of removal. See Zehatye v.

Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006). Li also contends he will be

persecuted due to his imputed political opinion and his illegal departure from

China, however, Li does not challenge the BIA’s finding that he did not raise these

claims before the IJ and only pursued a religion-based claim. See Martinez-

Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996).

      Finally, substantial evidence also supports the agency’s denial of Li’s CAT

claim because Li failed to establish it is more likely than not he would be tortured

by or with the consent or acquiescence of the government in China. See Silaya v.


                                           3                                     12-71757
Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008). We lack jurisdiction to consider

Li’s contentions regarding China’s exit laws. See Barron, 358 F.3d at 678.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                        4                                    12-71757